Order entered June 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00487-CV

                                KAREN MISKO, Appellant

                                             V.

                                 TRACY JOHNS, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-01844-2013

                                         ORDER
       Before the Court is appellant’s June 6, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to July 11, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE